       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

JUSTIN WHITE, SR. INDIVIDUALLY AND AS
THE LEGAL REPRESENTATIVE OF
JUSTIN WHITE, JR., AND WIFE, JENNA               Civil Action No.:
WHITE,

                     Plaintiffs,

       v.

THE SHERWIN-WILLIAMS COMPANY;
THE TYNER-PETRUS CO., W.M. BARR &
COMPANY, INC.; BEHR SALES INC.; LOWE’S
HOME CENTERS, INC.; HOME AND RANCH
HARDWARE, INC.; RUST-OLEUM SALES
COMPANY, INC.; ANNIE SLOAN US INC.,
JOLIE DESIGN & DÉCOR, LLC and PPG
INDUSTRIES, INC.,

                     Defendants.


                                   NOTICE OF REMOVAL

       TO THE CLERK OF THE ABOVE-TITLED COURT, AND TO ALL PARTIES AND THEIR

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. § 1331, 1441, and 1446,

Defendants PPG Industries, Inc. (“PPG”) and The Sherwin-Williams Company (“Sherwin-

Williams”), hereinafter, collectively, “Defendants,” remove this action from the Civil District

Court for the Parish of Orleans to this Court. In support of its removal of this action,

Defendants state as follows:

                                       BACKGROUND

       1.     On or about June 5, 2019, Plaintiffs filed a lawsuit against Defendants and

other Co-Defendants. Plaintiffs allege to have suffered damages a result of their use of and
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 2 of 9




exposure to products manufactured and/or supplied by the various defendants. See Ex. A,

Original Petition for Damages.

       2.     Specifically, Plaintiffs allege that their minor child was diagnosed with acute

myeloid leukemia (AML) and suffered other injuries as a result of Plaintiffs’ use of and

exposure to the products allegedly at issue.

                              PROCEDURAL REQUIREMENTS

       3.     The State Court Action was pending before the Civil District Court for the

Parish of Orleans. Because this Court is the United States District Court for the district and

division embracing the place where the original action was filed, it is the appropriate Court

for removal under 28 U.S.C. § 1446.

       4.     This Notice of Removal is timely filed by Defendants within thirty days of

June 21, 2019, the date on which Defendants were first served with the Complaint.

       5.     All Defendants have consented to the removal of the State Court Action. The

written consent and joinder of all other defendants is attached to this Notice. See Ex. B.

       6.     Copies of all process, pleadings, and orders served upon all other defendants

are attached as Exhibit C, and the Notice to Counsel and The Clerk for the Parish of Orleans

filed in the State Court proceedings is attached as Exhibit D.

                                 GROUNDS FOR REMOVAL

       7.      This Court’s jurisdiction is based upon Defendants' timely Notice of Removal

and two separate jurisdictional bases; Federal Question under 28 U.S.C. 1441(a), which

requires consent of all Defendants, and Federal Question under 28 U.S.C. 1441(c), which

does not require consent of all Defendants.
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 3 of 9




       A.      Federal Question Removal Jurisdiction 28 U.S.C. 1441 (a)

       8.      Removal is appropriate under 28 U.S.C. § 1441(a), which states that “any civil

action brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of the

United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).     This Court, in turn, has original jurisdiction over “all civil

actions arising under the Constitution . . . of the United States.” 28 U.S.C. § 1331.

       9.      This Court has original jurisdiction under 28 U.S.C. § 1331 over this lawsuit

because an essential element of Plaintiffs’ claim is controlled by and arises under the laws

of the United States: the Federal Hazardous Substances Act (FHSA), the Consumer Product

Safety Commission (CPSC) and its regulations. As such it may be removed to this Court

under 28 U.S.C. § 1441(a).

       10.     This product liability suit for personal injuries alleges that Plaintiffs’ injuries

were caused by “benzene, benzene-containing products, toluene, xylene, and other

solvents” manufactured, supplied, sold and distributed by defendants. Ex A., 16-17.

       11.     Plaintiffs allege the Defendants owed and breached a duty to warn Plaintiffs

as to the consumer products allegedly at issue, as well as to “design,” “test,” and “inspect”

the products. See Ex. A. No matter what words are used, each of Plaintiffs’ claims is based

upon an alleged failure to warn the Plaintiffs of purported hazards associated with the use

and exposure to the consumer products at issue.

       12.     Plaintiffs’ claims are asserted under theories of common law negligence and

strict liability as well as under the Louisiana Products Liability Act (LPLA). See Ex. A.
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 4 of 9




       13.     However, Defendants’ duty to warn users of purported hazards associated

with the consumer products allegedly at issue is not determined by a “reasonable man”

standard or any other state law standard of care, but rather is set by the FHSA and CPSC

regulations. Any product designed, manufactured, sold or distributed by Defendants which

contained the solvents allegedly at issue constituted a “hazardous consumer product” as

defined and regulated by the CPSC pursuant to the FHSA, 15 U.S.C. § 1261, et seq.

       14.     Based upon the allegations in the Petition that the products at issue are

consumer products, the adequacy of the warnings at issue will be measured by the FHSA

which sets forth Defendants’ duty to warn of “hazardous consumer products” and the

CPSC’s technology-derived, nationwide and uniform warning requirements for hazardous

consumer products allegedly containing benzene and other solvents. See 12 U.S.C. §§ 1261

et seq., and 15 C.F.R. §§ 1500, et seq.

       15.     Indeed, the FHSA expressly preempts any state statute, regulation, or

common law standard (i.e. “reasonable man”), imposing additional or more elaborate

warning or instruction requirements (i.e. legal duty) than set by the FHSA and the CPSC and

its regulations. See 15 U.S.C. § 1261.

       16.     Defendants’ duty to warn under the FHSA is therefore the same regardless of

the state of sale, the state of use, the state where any alleged injury took place or where suit

is filed. In that regard, federal law has displaced completely any state law standards for

warnings relative to the products allegedly at issue.

       17.     The Fifth Circuit and other courts, including this District Court, have held that

the FHSA preempts state common law causes of action for failure to warn.
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 5 of 9




       18.    In Comeaux v. National Tea Co., 81 F.3d 42 (5th Cir. 1996), the 5th Circuit Court

of Appeals held that “the FHSA preempts any state law warning requirements other than

those imposed by the FHSA and its implementing regulations.” Comeaux, 81 F.3d at 43

(adopting the reasoning of the Fourth Circuit in Moss v. Parks Corporation, 985 F.2d 736

(4th Cir., cert. denied 113 S.Ct. 2999, 125 L.Ed.2d 693 (1993)). In Comeaux, the Court

specifically held that claims for failure to warn under the LPLA were pre-empted by the

FHSA and any other or further warnings requirements, including those under the LPLA,

were pre-empted. See also Wagoner v. Exxon Mobil Corp., et al., 832. F.Supp. 2d 664 (E.D. La.

2011) (granting summary judgment in favor of Defendant with respect to Plaintiffs’ state

law warnings claims related to products which allegedly contained benzene on grounds

that the same were expressly pre-empted under the FHSA and the 5th Circuit’s holding in

Comeaux).

       19.    Thus, despite the fact that Plaintiffs have not specifically alleged a violation of

the FHSA, if indeed any cause of action exists over Defendants’ warning label as to the

allegedly hazardous products at issue, it arises under the laws of the United States for

breach of the duty set forth in the FHSA and the CPSC regulations.

       20.    In fact, when faced with the identical issue, the District Court for the

Southern District of Missouri held that a case was properly removable under 1441(a) based

upon the preemption of state law warning claims by the FHSA. See Fowler v. First Chem.

Corp., 2006 U.D. Dist. LEXIS 5291 (S.D. Miss. 2006).

       21.    Likewise, this Court has held, in other contexts, that federal question

jurisdiction lies when a state law claim is entirely pre-empted by a federal standard. See

Ginart v. State Farm Fire & Cas. Co., 2007 U.S. Dist. LEXIS 56713 (E.D. La. 2007) (holding
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 6 of 9




that removal was proper under § 1441(a) and § 1331 where the 5th Circuit had held that

certain of Plaintiffs’ state law tort claims were preempted by federal law and supplemental

jurisdiction existed over the remaining state law claims); see also Mills v. Allstate Indem. Co.,

2007 U.S. Dist. LEXIS 17174 (E.D. La. 2007).

       22.    Moreover, under Grable & Sons Metal Products, Inc. v. Darue Engr. & Mfg.,

federal question jurisdiction lies over state-law claims that turn on substantial questions of

federal law. See 545 U.S. 308, at 312 (2005). This Court has federal question jurisdiction

over state-law claims that “necessarily raise a stated federal issue, actually disputed and

substantial, which a federal forum may entertain without disturbing any congressionally

approved balance of federal and state judicial responsibilities.” Grable, 545 U.S. at 314.

       23.    As noted, the resolution of Plaintiffs’ claims necessarily involves the

resolution of questions of federal law under the FHSA and CSPC regulations. As in Grable,

the federal issue here is substantial and the determination of Plaintiffs’ claims affects not

only the parties allegedly involved in this action, but other parties in numerous other

jurisdictions that may be subject to similar allegations based on the application federal

standards and labelling requirements to their products.

       24.    Finally, federal jurisdiction over Plaintiffs’ claims would not disturb any

congressionally approved balance of federal and state judicial responsibilities. The federal

government has an interest in the consistent construction and application of the federal

standards at issue, and jurisdiction over these claims would not “materially affect, or

threaten to affect, the normal currents of litigation.” Grable, 545 U.S. at 319.

       25.    As a result, Federal jurisdiction exists over Plaintiffs’ claims as to Defendants

under 28 U.S.C. § 1331 and 1441(a).
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 7 of 9




       B.     SEPARATE AND INDEPENDENT CLAIMS UNDER 28 U.S.C. § 1441 (c)

       26.    Plaintiffs   have   asserted    multiple   causes   of   actions   against   both

manufacturers and retailers of the products allegedly at issue.

       27.    To the extent these other claims are separate and independent from the

failure to warn or instruct claims applicable to a hazardous consumer product under the

FHSA, the same are removable under 28 U.S.C. 1441(c).

       WHEREFORE, Defendants request that this action proceed in this Court as a

properly removed action.

Dated: July 8, 2019

                                                   Respectfully Submitted,

                                                   ALKER & RATHER, LLC

                                             BY:   /s James C. Rather, Jr.

                                                   Michael B. Alker (Bar No. 24275)
                                                   James C. Rather, Jr. (Bar No. 25839)
                                                   4030 Lonesome Road, Suite B
                                                   Mandeville, LA 70448
                                                   (985) 727-7501
                                                   malker@alker-rather.com
                                                   jrather@alker-rather.com
                                                   Counsel for Defendants PPG Industries, Inc.
                                                   and The Sherwin-Williams Company
       Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 8 of 9




                                CERTIFICATE OF SERVICE

       I, hereby certify that a true and correct copy of the foregoing Notice of Removal has

been served this 8th day of July, 2019 by U. S. First Class Mail, postage prepaid upon the

following:

                                L. Eric Williams, Jr., Esquire
                                 Williams Law Office, LLC
                                3343 Metairie Road, Suite 6
                                 Metairie, Louisiana 70001

                            The Tyner-Petrus Company, Inc.
                              Through its registered agent:
                                    Wayne Petrus
                               611 Darbonne View Drive
                             West Monroe, Louisiana 721291

                               W.M. Barr & Company, Inc.
                               Through its agent for service:
                                 C T Corporation System
                                   300 Montvue Road
                               Knoxville, Tennessee 37919

                     Behr Sales Inc. f/k/a Behr Paint Corporation
                             Through its agent for service:
                                C T Corporation System
                                3867 Plaza Tower Drive
                                Baton Rouge, LA 70816

                               Lowe’s Home Center, Inc.
                              Through its registered agent:
                              Corporation Service Company
                                  501 Louisiana Avenue
                              Baton Rouge, Louisiana 70802

                            Home and Ranch Hardware, Inc.
                              Through its registered agent:
                                    Edward F. Justice
                                   2360 Doss Highway
                              Collinston, Louisiana 71229
Case 2:19-cv-11580-JTM-JVM Document 1 Filed 07/08/19 Page 9 of 9




                 Rust-Oleum Sales Company, Inc.
                   Through its registered agent:
                  Corporation Service Company
                      501 Louisiana Avenue
                  Baton Rouge, Louisiana 70802

                       Annie Sloan US, Inc.
                    Through its registered agent
                        F. Rivers Lelong, Jr.
                      201 St. Charles Avenue
                   New Orleans, Louisiana 70170

                     Jolie Design Décor, Inc.
                   Through its registered agent:
                            Lisa Rickert
                           6 Swan Street
                   New Orleans, Louisiana 70124


                              /s James C. Rather, Jr.
